DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The disclosure is objected to because of the following informalities: the specification includes multiple recitations of the term “supercooling” in a manner that is not consistent with the generally accepted terminology in the art. The specification should be amended to instead recite “subcooling”.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a flow path switching device in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Objections
Claim 14 is objected to because of the following informalities: line 3 recites “to input and output” but should instead read --to an input and an output--. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
	Regarding claim 6, the claim utilizes the phrase “predetermined value”. The use of the phrase is directed to a pressure value known for the purpose of controlling flow to a refrigerant tank. However the disclosure as originally filed provides no discussion of what the value can be or should be. Therefore it is unclear whether applicant had possession of the claimed invention at the time of filing.

Claims 6-7, 10, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 6, the claim utilizes the phrase “predetermined value”. However as set forth the claim appears to encompass every single range or value. Further, the disclosure does not disclose any specific ranges or values that could help define any instance where the term "predetermined" is used.  Because the value or range cannot be readily defined and could include all possible values each recitation of "predetermined" in the claim is considered indefinite.
	Regarding claims 7 and 10, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 
	Regarding claim 14, the term "excessive" in claim 14 is a relative term which renders the claim indefinite. The term "excessive" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Specifically, one of ordinary skill would not be able to ascertain what amount of refrigerant is considered “excessive” and what amount of refrigerant is not considered “excessive”. For examination purposes the claim is presumed to describe an excess amount of refrigerant that is stored in the tank during a heating operation as compared to a cooling operation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grenier (CA 2 298 373).
	As to claims 1 and 12-13, Grenier discloses a refrigeration cycle apparatus comprising a refrigerant circuit, wherein the circuit comprises:
	a compressor 10;
	an air heat exchanger 20;
	a first throttle device 40; 
	 a heat exchanger 50 configured to exchange heat with a fluid and thus capable of exchanging heat between refrigerant and water;
	a refrigerant tank 30 and a liquid pump 80 each connected to the first throttle device 40 in parallel (see Fig. 1 wherein expansion valve 40 is connected in parallel to tank 30 and pump 80 via lines F and H when said pump 80 is off);
	a bypass pipe E connected to the compressor 10 in parallel; and
	a bypass valve 70 configured to adjust an amount of the refrigerant flowing in the bypass pipe E (valve 70 is a check valve and thus adjusts a refrigerant amount in pipe E as it only allows flow in one direction);
	wherein during a first cooling operation the compressor 10 is operational, the pump 80 is non-operational, and an amount of the refrigerant is accumulated in the tank 30 (page 6, lines 19-21); and
	during a second cooling operation the compressor 10 is non-operational, the pump 80 is operational, and the amount of refrigerant is accumulated in the tank (page 7, lines 6-11).
	As to claim 2, Grenier discloses performing the first cooling operation when an outside air temperature is more than a threshold valve and performing the second 
	As to claim 3, Grenier discloses a second throttle device 60 disposed between the air heat exchanger 14 and the refrigerant tank 30 (the refrigerant circuit is a closed circuit and thus the valve 60 is between exchanger 14 and tank 30); and
	a third throttle device 100 connected to the liquid pump 80 in parallel.
	As to claim 4, Grenier discloses valves 40 and 60 that control the refrigerant pressure and thus necessarily control the amount of refrigerant circulating in the circuit to a determined amount corresponding to the system pressure.
	As to claim 5, the claim is merely a recitation of an intended use of the system. Grenier discloses controlling valve 60 (page 7, lines 20-23), and thus is capable of performing the intended use. Furthermore, at any given time of operation the valve will be at a certain opening degree that can be considered as “fixed” to achieve desired operating parameters.
	As to claim 6, Grenier discloses controlling valve 60 to achieve a certain temperature and pressure (page 7, lines 12-23), and also discloses attaining a predetermined pressure difference across the system (page 4, lines 10-14) and thus is considered to control the valve 60 to achieve a predetermined pressure difference as claimed.
	As to claim 7, Grenier discloses utilizing an expansion valve 100 as the third throttle device and thus the subcooling degree is necessarily controlled by way of a degree of opening of the valve 100.
As to claim 8, the claim is merely a recitation of an intended use of the system. Grenier is capable of fully opening second throttle device 60 and closing third throttle device 100 to ensure that liquid is pumped from tank 30 via pump 80 for a free-cooling operation.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Grenier as applied to claim 1 above.
	As to claims 9-10, Grenier does not explicitly teach using an electronic expansion valve as the bypass valve 70 to control a subcooling degree. However, Official Notice is taken that it is well known in the art to utilize expansion valve control to control a degree of subcooling. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Grenier to use an electronic expansion valve as the bypass valve 70 as claimed because it would provide a more versatile system configuration capable of increased control precision during a pumped free cooling mode. 
	As to claim 11, Grenier does not explicitly teach a valve as claimed. However, Official Notice is taken that it is well known in the art to provide a shutoff valve to 
	As to claim 14, Grenier does not explicitly teach a flow path switching device as claimed. However, Official Notice is taken that it is well known in the art to utilize a reversing valve to perform heat pump operation in the manner as recited in the claim. Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Grenier to utilize a flow switching device as claimed because it would provide a more versatile system capable of both heating and cooling.
	In a heating mode the system will necessarily be operated with valve 40 open and the bypass E closed because a heat pump heating operation requires a compressor 10 to perform a heating function. Furthermore, any excess refrigerant will necessarily be contained in the tank 30. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763